UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
CARL GENE THYl\/[ES CIVIL ACTION NO. 6:19-cV-00090
VERSUS JUDGE SUMl\/IERHAYS

AT&T MOBILITY SERVICES, LLC, MAGISTRATE J`UDGE HANNA
ET AL.

JUDGMENT

This matter Was referred to United States Magistrate Judge Patrick J. Hanna
for report and recommendation After an independent review of the record, and
consideration of objections filed, this Court concludes that the Magistrate Judge’s
report and recommendation is correct and adopts the findings and conclusions
therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that the claims asserted in
the plaintiffs amended complaint are DISMISSED WITHOUT PREJUDICE,
consistent With the report and recommendation

IT IS FURTHER ORDERED that the plaintift’s motion for leave to proceed
in forma pauperis (Rec. Doc. 2) and the plaintiffs motion for recusal of Magistrate
Judge Patrick J. Hanna (Rec. Doc. lO) are DENIED AS MOOT.

Signed at Lafayette, Louisiana, this _\l:_f§ day of `

 
 

 

Ro"leRTR sUMMERHAYs lsd says
UNITED sTATEs DISTRICT JUDGE

 

